Citation Nr: 0526872	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-26 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	(To be clarified)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from September 1973 to 
September 1976.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, in October 2002, which denied the claim.

This case was previously before the Board in June 2005, at 
which time it was remanded for the veteran to participate in 
a video conference hearing before the Board.  The hearing has 
been held, and the case is now, once more, before the Board 
for appellate review.  Further, the Board has received 
additional evidence in the time since the RO resubmitted the 
case to the Board.  By letter received in September 2005, the 
veteran waived initial consideration by the agency of 
original jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

For the reasons stated below, the Board concludes that 
additional development is necessary in order to comply with 
the duty to assist, and that clarification of the veteran's 
representation is needed.  

The veteran appointed an accredited service organization, the 
Disabled American Veterans (DAV), as his representative in 
June 2002, via VA Form 21-22.  DAV prepared a Statement of 
Accredited Representative in Appealed Case in March 2005, and 
provided a memorandum in support of the appeal in April 2005.  
In late August 2005, the Board received a VA Form 21-22, 
purporting to appoint the American Legion as the veteran's 
representative as of July 2005.  However, the veteran was 
subsequently represented by a DAV service officer during his 
video conference hearing before the Board.  In light of the 
need to remand the claim for further development anyway, on 
remand the RO should clarify the veteran's desire as to his 
representation.

Turning to the veteran's low back condition, service medical 
records reveal that the veteran was treated for muscle spasms 
in his back during March and April 1974, and for complaints 
of back pain in January 1975.  Since the Board's June 2005 
remand, there has been new evidence added to the claims file, 
which appears to show evidence of a current condition.  
Specifically, In May 2005, the veteran was given an MRI at a 
VA medical center that provided diagnoses including disc 
dessication at L4-5 and L5-S1.  The Board also notes the 
veteran's subjective complaints of pain and nerve problems in 
his back.

In this regard, there is evidence of treatment and/or 
findings in service of a back strain, and there is evidence 
of a possible current low back disability.  Thus, the Board 
finds that a VA medical opinion is required to determine 
whether the any current low back disability is related to the 
veteran's active service.  See 38 C.F.R. 
§ 3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (Board is not free to substitute its own judgment 
for that of such an expert.).

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.


Accordingly, the case is remanded to the RO for the following 
action:

1.  Clarify whether the American Legion 
or the Disabled American Veterans is 
representing the veteran in this appeal.  

2.  The veteran should be afforded VA 
orthopedic examination, to ascertain the 
current nature and severity of any back 
condition found, and to determine the 
etiology thereof.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examination should include any diagnostic 
tests or studies, including X-ray 
studies, that are necessary for accurate 
assessment.

Specifically, the examiner should review 
the claims file, conduct an examination 
of the back, and provide a diagnosis of 
any pathology found.  The examiner should 
provide an opinion on whether any 
currently diagnosed low back disability 
is as likely as not (50 percent 
probability or greater) etiologically 
related to back complaints documented 
during service or otherwise related to 
service.  All opinions should be based on 
a review of the evidence of record, 
including the service medical records, 
examination of the veteran, and sound 
medical principles.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claim.  If the 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

